Citation Nr: 0024543	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  97-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss from March 11, 1996 to June 10, 1999, 
and to an evaluation in excess of 50 percent from June 10, 
1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  This case was previously before the 
Board in March 1999, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

In the March 1999 remand, the Board noted that the veteran 
raised the issue of clear and unmistakable error in prior 
rating actions.  In particular, he maintained that as a 
result of these clear and unmistakable errors, he should be 
awarded a compensable rating for his service-connected 
bilateral hearing loss from 1966.  While this matter was 
referred to the RO for appropriate action, it appears that 
the RO has not yet adjudicated this issue.  Therefore, this 
issue is once again referred to the RO for appropriate 
initial consideration.  See Parker v. Brown, 7 Vet. App. 116 
(1994).

In correspondence dated May 25, 2000, the appellant stated 
that he believed the use of "extraordinary voice levels" to 
test for word discrimination was "invalid" and a "clear 
and unmistakable error" under Public Law 105-111 beginning 
in 1946.  The Board must point out that Public Law 105-111 
(now codified at 38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. § 20.1400-1411 (1999)) is applicable only to final 
decisions of the Board of Veterans Appeals.  The Board can 
identify no prior final decision of the Board, thus as a 
matter of law there is no basis for a claim under Public Law 
105-111. 

Finally, the Board notes that in June 2000, the veteran 
submitted additional evidence in support of his claim.  VA 
regulations provide that any pertinent evidence submitted by 
the appellant or representative which is accepted by the 
Board, under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 
(1999).  After reviewing the foregoing evidence, however, the 
Board finds that the additional submission is not pertinent.  
The documents consist of lay affidavits from individuals who 
worked with or knew the veteran, and VA and private medical 
records dated from November 1945 to April 1999.  The Board 
notes that duplicate copies of these documents were 
previously of record for consideration by the RO.  Further, a 
review of private audiological reports dated in March and 
April 1999, reveals that the Maryland CNC word list was not 
utilized in performing controlled speech discrimination 
testing, as required by the pertinent regulations.  See 
38 C.F.R. § 4.85 (a).  Accordingly, the Board finds no basis 
to return the matter to the RO under the provisions of 
Section 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The most recent VA audiological examination report 
reflects that auditory thresholds in frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz were 10, 70, 80, and 90 
decibels, with an average of 62.5 decibels in the right ear, 
and were 105, 105, 105, and 105 decibels, with an average of 
105 decibels in the left ear.  Speech recognition was 
80 percent in the right ear, and was not testable in the left 
ear.  

3.  The average pure tone decibel losses and speech 
discrimination percentages convert to Roman numerical 
designations set forth in 38 C.F.R. § 4.85, Table VI, as 
Level IV hearing in the right ear, and Level XI hearing in 
the left ear.   

4.  The average pure tone decibel losses and speech 
discrimination percentages convert to Roman numerical 
designations set forth in 38 C.F.R. § 4.85, Table VIa, as 
Level V hearing in the right ear, and Level XI hearing in the 
left ear.

5.  The revised regulations referable to the evaluation of 
hearing loss are more favorable to the veteran.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for bilateral hearing loss from March 11, 1996 to June 10, 
1999, and for a rating in excess of 50 percent from June 10, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 6100 (Prior and 
subsequent to June 10, 1999) and 38 C.F.R. §§ 4.85, 4.86 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, in May 1946 the veteran filed a claim for 
service connection for a left ear hearing loss.  A June 1946 
rating decision granted service connection for "defective 
hearing, right, 20 feet, left 15 feet," and assigned a 
noncompensable evaluation.  That decision was based on 
findings reflected on the separation examination the previous 
month that noted defective hearing in the left ear.  The 
report did not note defective hearing in the right ear and 
recorded values for spoken and whisper voice testing for the 
right ear were normal.  The veteran was provided written 
notice in June 1946 that service connection was granted for 
"defective hearing."

Based on VA examinations in October 1946, a November 1946 
rating decision granted a 10 percent rating for the veteran's 
service-connected left ear hearing loss.  This 10 percent 
evaluation was continued by the RO in December 1946, and 
October 1951.

The veteran sought an increased rating for his service-
connected hearing loss in March 1996 correspondence, 
indicating that the disability had increased in severity.

A March 1996 VA audiological evaluation report notes that 
auditory thresholds in frequencies 500, 1000, 2000, 3000, and 
4000 Hertz were 15, 15, 65, 70, and 80 decibels, 
respectively, in the right ear, and 110, 110, 110, 110, and 
110 decibels, respectively, in the left ear.  Speech 
recognition on CNC testing was 92 percent in the right ear, 
and 0 percent in the left ear. 

During an April 1996 VA audiological examination, the veteran 
reported "some hearing loss in the right ear and no hearing 
in the left."  Auditory thresholds in frequencies 500, 1000, 
2000, 3000, and 4000 Hertz were 15, 15, 65, 70, and 80 
decibels, respectively, in the right ear, and 110, 110, 110, 
110, and 110 decibels, respectively, in the left ear.  The 
average was 57 decibels in the right ear and 110 in the left.  
The final assessment was severe sensorineural hearing loss in 
the right ear, and profound sensorineural hearing loss in the 
left ear with no responses to limits of equipment.

Based on this evidence, an April 1996 rating decision 
continued the 10 percent evaluation assigned for the 
veteran's left ear hearing loss.  

In correspondence dated later that month, the veteran sought 
an increased evaluation for "deafness in [his] right ear as 
well as [his] left ear."  Consequently, a May 1996 rating 
decision confirmed the 10 percent rating for his service-
connected bilateral hearing loss.  The RO indicated that the 
original rating determinations were unclear as to whether 
service connection was granted for a right ear hearing 
disability, but "resolv[ed] doubt" in favor of the claimant 
and found that service connection had been granted for a 
bilateral hearing loss.  The veteran filed a substantive 
appeal (Form 9) with this decision later that month, which 
was accepted by the RO as his notice of disagreement (NOD), 
and submitted a Form 9 in June 1996, perfecting his appeal.

During an August 1996 personal hearing, the veteran testified 
that his service-connected hearing loss was more severe than 
it was in 1946, when the RO initially assigned a 10 percent 
evaluation for the disorder.  Transcript (T.) at 2.  He 
explained that he has been totally deaf in the left ear since 
that time, and his right ear hearing has grown progressively 
worse.  T. at 2.  The veteran maintained that his hearing 
loss was more severe than reflected by the VA audiometric 
examinations, and explained that background noise made it 
more difficult for him to understand speech.  T. at 3-5.  He 
further related that he could not hear the telephone ring 
when his back was turned to it.  T. at 6.  The veteran 
reported that before he retired, his hearing impairment 
presented problems at work.  T. at 3-4.  He explained that 
his boss seemed to mumble, and he had trouble understanding 
directions.  T. at 4. 

The veteran's wife testified that she has to repeat herself 
quite a bit when speaking to her husband.  T. at 5-6.  She 
explained that her husband does not answer the telephone when 
it rings, and watches the television with the volume on loud.  
T. at 6.  She related that the veteran had trouble 
understanding conversations when two or three people spoke at 
the same time.  T. at 6.  

The record contains copies of a series of lay affidavits from 
individuals who worked with or knew the veteran.  These 
statements described the veteran's hearing difficulties in 
work and social settings, particularly his inability to 
understand speech. 

During a November 1996 VA audiological examination, the 
veteran reported "some hearing loss in the right ear and no 
hearing in the left."  Auditory thresholds in frequencies 
500, 1000, 2000, 3000, and 4000 Hertz were 10, 15, 70, 70, 
and 95 decibels, respectively, in the right ear, and 105+ 
decibels at the corresponding frequencies in the left ear.  
Average decibel loss was 63 in the right ear and 105+ in the 
left ear.  Speech recognition on the Maryland CNC list was 96 
percent right ear and 0% left ear.  The final assessment was 
mild to profound sensorineural hearing loss in the right ear, 
and profound sensorineural hearing loss in the left ear.

A January 1997 hearing officer's decision continued the 10 
percent evaluation of the veteran's service-connected 
bilateral hearing loss.

The veteran subsequently submitted uncertifiable private 
audiological examination reports dated in January and 
February 1997 in support of his claim.

A January 1998 VA audiological evaluation revealed that 
auditory thresholds in frequencies 500, 1000, 2000, 3000, and 
4000 Hertz were 10, 15, 65, 75, and 75 decibels, 
respectively, in the right ear.  Speech recognition was 92 
percent in the right ear.  Findings regarding left ear 
hearing were not reported.

On VA audiological examination in February 1998, the veteran 
gave a history of profound hearing loss in the left ear, and 
significant hearing loss in the right ear.  Auditory 
thresholds in frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were 10, 15, 65, 75, and 75 decibels, respectively, in 
the right ear, and 110, 110, 110, 110, and 110 decibels, 
respectively, in the left ear.  Speech recognition was 92 
percent in the right ear, and 0 percent in the left ear.  The 
diagnostic impression was bilateral asymmetrical 
sensorineural hearing loss.

Based on this evidence, a March 1998 rating decision 
continued the 10 percent evaluation of the veteran's service-
connected bilateral hearing loss.

During a March 1998 travel Board hearing, the veteran 
testified that his most recent VA audiological examinations 
failed to accounted for his problems hearing over background 
noise.  T. at 7-8.  He explained that the manner in which the 
speech discrimination testing was performed did not fairly 
represent the degree of hearing impairment he experiences in 
everyday situations, and indicated that the speech 
discrimination testing for his right ear was conducted at 
very high decibel thresholds.  T. at 7-8. 

The Board remanded the case to the RO for additional 
development in March 1999.  In particular, the Board directed 
the RO to obtain all outstanding medical records reflecting 
treatment for hearing loss, and to scheduled a VA 
audiological examination to determine the severity of the 
veteran's bilateral hearing loss.

A June 1999 VA audiological examination, performed in 
conjunction with the March 1999 remand, revealed that 
auditory thresholds in frequencies 500, 1000, 2000, 3000, and 
4000 Hertz were 10, 10, 65, 70, and 70 decibels, 
respectively, in the right ear, with an average of 54 
decibels, and 105, 105, 105, 105, and 105 decibels, 
respectively, in the left ear, with and average of 105.  
Speech recognition was 80 percent in the right ear, and was 
not testable in the left ear.  The diagnostic assessment was 
moderate to severe sensorineural hearing loss in the right 
ear, and profound sensorineural hearing loss in the left ear.  
The audiologist noted that the testing was the standard 
method employed for compensation purposes by VA.  Speech 
discrimination was not tested in noise and was tested above 
the patient's threshold levels when possible.

In July 1999 correspondence, the veteran expressed his 
dissatisfaction with the June 1999 VA examination.  He 
reported that the examiner did not account for his problems 
hearing over background noise, and failed to note the decibel 
level used during speech discrimination testing.

A note in the claims folder indicates that in July 1999, the 
veteran requested another VA examination at the VA Medical 
Center (VAMC) in Spokane, Washington.

A January 2000 VA audiological examination revealed that 
auditory thresholds in frequencies 500, 1000, 2000, 3000, and 
4000 Hertz were 10, 10, 70, 80, and 90 decibels, 
respectively, in the right ear, and 105, 105, 105, 105, and 
105 decibels, respectively, in the left ear.  The average was 
63 decibels on the right and 105 on the left.  Speech 
recognition was 80 percent in the right ear, and was not 
testable in the left ear.  The final assessment was profound 
sensorineural hearing loss in the left ear, and severe high 
frequency hearing loss in the right ear.

Based on this evidence, a May 2000 rating decision granted a 
30 percent evaluation for the veteran's service-connected 
bilateral hearing loss under the old regulations, effective 
March 11, 1996, and a 50 percent evaluation under the new 
regulations, effective June 10, 1999.

Analysis

The Board finds initially that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised, 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a.  
Because the veteran's claim was filed before the regulatory 
change occurred, he would be entitled to application of the 
version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  VA's General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

For the reasons discussed below, the Board finds that the 
revised regulations referable to the evaluation of hearing 
loss are more favorable to the veteran.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (in 
effect prior to June 10, 1999).  

As noted above, the most recent audiometric examination 
revealed auditory thresholds in frequencies 1000, 2000, 3000, 
and 4000 Hertz were 10, 70, 80, and 90 decibels, 
respectively, in the right ear, for a pure tone threshold 
average of 62.5 (63) decibels.  Speech discrimination for the 
right ear was 80 percent.  Auditory thresholds in the left 
ear for those same frequencies were 105, 105, 105 and 105, 
for a pure tone threshold average of 105 decibels.  Speech 
discrimination in the left ear was not testable.  Applying 
38 C.F.R. § 4.85, Table VI, such audiometric findings reflect 
Level IV in the right ear and Level XI in the left ear.  
Whether the pure tone threshold average in the right ear was 
62.5 or 63 decibels would not change the result.  It is 
important to note that Level XI is the highest evaluation 
possible for hearing loss in the left ear, indicating 
profound deafness.  This demonstrated bilateral hearing 
acuity warrants a 30 percent evaluation under 38 C.F.R. 
§ 4.85, Diagnostic Code 6103 (in effect prior to June 10, 
1999).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four. 

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 100 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

Based on Table VIa and the January 2000 VA examination 
results, the veteran has designation V in the right ear, and 
XI hearing in the left ear.  This would provide the veteran 
with a 40 percent evaluation under 38 C.F.R. § 4.86(a), 
Diagnostic Code 6100 (1999) of the new regulations.  The 
veteran also qualifies for an evaluation under 38 C.F.R. 
§ 4.86(b), because his pure tone threshold in the right ear 
is 30 decibels or less (in this case 10) at 1,000 Hertz, and 
is 70 decibels at 2,000 Hertz.  Under 38 C.F.R. § 4.86(b), 
the level V hearing acuity in the right ear under Table VIa 
is elevated to level VI hearing acuity.  There would be no 
change in the level XI hearing acuity in the left ear.  This 
produces entitlement to a 50 percent evaluation under Table 
VII.  

Although the new criteria at 38 C.F.R. § 4.86(a)(b) are more 
favorable to the veteran in this case, the effective date 
rule established by 38 U.S.C.A. § 5110(g) (West 1991) 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.  
In other words, the effective date for the assignment of an 
increased rating for the veteran's bilateral hearing loss 
pursuant to the newly enacted § 4.86(a)(b) may be no earlier 
than June 10, 1999, the effective date of the liberalizing 
regulation.  Accordingly, the veteran is not entitled to a 
rating in excess of 30 percent for his service-connected 
bilateral hearing loss prior to June 10, 1999.  See DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 30 percent for bilateral hearing 
loss from March 11, 1996 to June 10, 1999 is not warranted 
under the old regulations, and an evaluation in excess of 50 
percent from June 10, 1999 is not warranted under either the 
old or new regulations.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g).  While the Board has considered the veteran's 
arguments in this case, the evidence clearly weighs against 
the assignment of an increased rating.  The audiologist who 
conducted the June 1999 testing provided adequate responses 
to the questions set out in the Board's remand concerning the 
manner of auditory testing employed by VA.  The veteran 
challenged the accuracy of the testing methods, including 
specifically whether testing in a quiet facility and the use 
of certain frequencies to measure speech discrimination 
provided valid results.  The examiner pointed out that VA 
testing for compensation purposes was not performed against 
noise, and that speech discrimination is tested above the 
patient's threshold levels for speech frequencies when 
possible.  The Board finds these responses indicate the 
testing methods employed in this case are consistent with the 
standard methods employed to measure hearing loss for 
purposes of awarding compensation benefits.  The Board does 
not find the veteran's lay arguments that these test methods 
are inadequate to reflect the severity of his individual 
hearing loss to be entitled to significant probative weight 
compared to the audiometric test results required by the 
rating schedule and the audiologists certification that the 
testing methods in this case are consistent with normal 
audiometric test techniques.   

The requirements of 38 C.F.R. §§  4.85 and 4.86 set out the 
percentage ratings for exact numerical levels of impairment 
required for the evaluation of hearing loss.  The evaluation 
of hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  38 C.F.R. § 
3.102 (1999).

Based upon current findings, and on the review of the entire 
evidence in the veteran's claims folder, it is the conclusion 
of the Board that the veteran's bilateral hearing loss does 
not approach the level required for the assignment of an 
increased rating.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  His claim in this regard, therefore, must be 
denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss from March 11, 1996 to June 10, 1999, 
and for an evaluation in excess of 50 percent from June 10, 
1999, is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

